Citation Nr: 1219287	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  09-46 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ruptured cysts resulting in miscarriage.

2.  Entitlement to service connection for a bilateral elbow disorder.

3.  Entitlement to service connection for a bilateral wrist disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1998 to July 2001.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In December 2008, the RO denied service connection for bilateral disorders of the elbows, wrists, knees, and ankles.  The RO denied service connection for ruptured cysts resulting in miscarriage in September 2010.  The Veteran requested a Board hearing on a November 2009 statement that was accepted in lieu of a VA Form 9 appealing the service connection claims for disorders of the wrists, knees, elbows, and ankles.  However, in July 2011, the Veteran chose the option to have her appeal sent directly to the Board for a decision without a hearing.  Thus, the Veteran's hearing request is considered withdrawn.

The Veteran also appealed a service connection claim for a back disability.  However, the RO granted service connection for low back strain in a September 2011.  As there remains no issue or controversy with respect to that matter, it is no longer before the Board.  

The issue of service connection for a mental health disorder, secondary to miscarriage in service has been raised by the record in a July 2010 statement and October 2011 statement on a VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a bilateral elbow disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current gynecologic disability associated with ruptured cysts resulting in miscarriage she suffered in military service.

2.  The Veteran's disorders of the bilateral wrists, knees, and ankles are causally related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for ruptured cysts resulting in miscarriage have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for entitlement to service connection for a bilateral wrist disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).



4.  The criteria for entitlement to service connection for a bilateral ankle disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated in April 2010 informed the appellant of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also provided the Veteran with information about the criteria for assigning evaluations and effective dates for disability ratings.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).   As such, the April 2010 letter satisfied VA's duty to notify. 

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA and private treatment records.  The RO also provided the Veteran with a VA examination in August 2010.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the appellant by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

With respect to the service connection claims for disorders of the bilateral wrists, knees, and ankles, the Board grants service connection for these disorders.  As this represents a complete grant of the benefit sought on appeal with respect to those issues, no discussion of VA's duty to notify and assist is necessary.


II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

(a)  Ruptured Cysts Resulting in Miscarriage

The Veteran seeks service connection for ruptured cysts occurring in service, resulting in a miscarriage in service.  She submitted a statement in July 2010 that she was pregnant in service while she was at Hunter Army Air Field (HAAF) and her squad leader knew she was pregnant but she was still "initiated/hazed" when she arrived to show that she was one of the team.  She indicated that she crawled with a broom in her hands on the cement floor as one of the initiation drills.  She subsequently had a miscarriage on May 12, 1999 from ruptured cysts.  In an October 2011 statement on her VA-Form 9, she indicated that she did pregnancy physical training at Fort Stewart, but not at HAAF.  She noted that her squad leader and every sergeant knew she was pregnant.  She stated that she was two months pregnant but healthy and never had any problems so she participated in the "friendly hazing" including low crawling on the floor with a broom in her hands.  Less than 24 hours she was in the hospital at Fort Stewart for the beginnings of her miscarriage.

The Veteran submitted a statement from a former fellow service member in July 2010.  The service member noted that when the Veteran first arrived at her unit, the squad leader felt that her physical fitness needed improvement, even though she did not fail her physical training test.  The service member noted that the Riggers had an unspoken rule that they must maintain a higher level of fitness than simply the standard.  Being that their platoon was mainly male the Veteran struggled to keep up on runs and if she fell behind she was given extra training, such as pushups, mountain climbers, low crawling, etc.  The service member recalled that the Veteran experienced a miscarriage shortly after coming to Hunter Army Airfield and that the service member accompanied the Veteran to at least one of her doctor's appointments.  The Veteran was very upset and believed that the squad leader did nothing to help support her and also felt that his actions might have helped lead to her miscarriage.  Since the Veteran was new to the platoon she was made to do many physical things such as pushups or simply being put in the "front leaning rest" position for extended periods of time even though she was pregnant.  The service member noted that she did not know when the Veteran's squad leader was told of her pregnancy but at the time leading up to the miscarriage the Veteran was made to do many physical activities that could have contributed to the miscarriage. 

Initially the Board does not dispute that the Veteran suffered from ruptured cysts in service and experienced a miscarriage.

The service treatment records show the Veteran was seen in emergency care on April 25, 1999 with complaints of vaginal bleeding for 24 hours with clots.  She also had mild cramping.  She was given a sick slip for no strenuous activity, including no physical training for 72 hours.  The assessment was vaginal bleeding/ rule out ectopic pregnancy.

A May 12, 1999 emergency care record notes that the Veteran was seen three weeks ago for vaginal bleeding.  It also was noted that she was three to four weeks pregnant and that during the same visit they did a vaginal ultrasound.  The Veteran stated that they told her they found ruptured cysts beside her uterus.  The bleeding had stopped the previous Monday and she came to get a doctor's opinion.  She was referred to the obstetrics walk-in clinic in the morning.

A Winn Army Community Hospital record dated, May 18, 1999 notes that the Veteran had a recent miscarriage.  Pelvic examination was within normal limits with no lesions, discharge, or adnexal masses.  A June 1999 cervical cytology gynecology report was within normal limits.

There are no further gynecology treatment records documenting any problems.  On a March 2000 form, the Veteran noted that she had one miscarriage and that she had pregnancy complications of two cysts.  Pelvic examination at that time showed no lesions, or discharge.  The cervix was nulliparous; there was no cervical motion tenderness.  The uterus was normal size and shape.  A March 2000 vaginal/ cervical cytology report was within normal limits.

In March 2001, a well woman gynecology examination report notes no masses or lesions on pelvic examination.  Examination of the vagina was normal and the uterus was normal size and non-tender.  It was noted that she had one miscarriage and one pregnancy.

The Veteran later waived a separation medical examination.

After service, a June 2010 VA nursing note indicates that the Veteran had a PAP smear completed elsewhere.  The exact date was unknown but was perhaps in January 2008.  The result was noted to be normal.  A July 2010 VA PAP smear showed no evidence of malignancy.

The Veteran underwent VA examination in August 2010.  The examiner noted that the Veteran reported that all of her PAP smears had been negative.  She stated that when she was early pregnant she underwent hazing in the military and subsequently had an ovarian cyst rupture, which she attributed to her having a spontaneous miscarriage.  It was noted that the Veteran currently had two children.  On physical examination, the pelvic examination revealed a normal external genitalia.  There also were no vaginal or cervical lesions noted.  The uterus retroflexed and palpated to be normal size and shape.  There were no palpable adnexal masses, nodularity, or tenderness.  The assessment was normal gynecology examination.  The examiner further found that the spontaneous abortion in service was less likely as not caused by military service.  An addendum to this report notes that the Veteran had three pregnancies and two live births.

The medical evidence is unclear on whether or not the Veteran's military activity in service caused her spontaneous abortion in service.  Although the August 2010 examiner provided an opinion that the two were not related, there was no rationale provided for this opinion.  As noted above, a medical opinion containing only data and conclusions is not entitled to any weight.  See Nieves-Rodriguez, 22 Vet. App. at 304; Stefl, 21 Vet. App. at 124 (2007).  Even though the August 2010 examiner's opinion regarding whether the Veteran had a miscarriage as a result of her military service has no probative value, the issue in the Veteran's case does not hinge on whether the activity during physical training resulted in a miscarriage, but whether the Veteran has any resultant disability as a result of the miscarriage in service.

The medical evidence does not show any further gynecological problems after the miscarriage in May 1999.  There are no further findings of ruptured cysts or abnormal bleeding.  All of her pelvic examinations in service and after service are shown to be normal.  The Veteran has stated that she still becomes upset thinking about the miscarriage.  For this reason, the Board has referred the issue of service connection for a mental health disability related to the ruptured cysts/ miscarriage in service, as noted in the introduction.  However, there are no physical residuals shown as a result of the ruptured cysts and miscarriage in service.  

The Board again highlights that it must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran does not have any current gynecological disability as a result of the ruptured cysts and miscarriage in service.  

While the Veteran is competent to report that she has continued to experience symptoms since service, in this case the Veteran has not actually alleged that she continues to suffer from any residual gynecological impairment as a result of her miscarriage in service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  

The Veteran also has submitted no competent medical evidence to show that she has a current gynecological disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The service treatment records and the VA examination provided in August 2010 show normal pelvic examinations with no abnormalities noted.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has a current gynecological disability related to the ruptured cysts resulting in miscarriage in service.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for ruptured cysts resulting in miscarriage are not met and the appellant's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).
 
(b)  Disorders of the Bilateral Wrists, Knees, and Ankles

The Veteran contends that she has disorders of the bilateral wrists, knees, and ankles as a result of her parachuting activities in service.  As part of her claim she states that her wrists pop constantly and she believes it was because her military occupational specialty was Parachute Rigger.  She indicated that she packed parachutes using a stock hook, pushing and pulling the lines into the loops, and folding the parachutes.  She asserts that this took a lot of body strength to pack 20 parachutes a day for two and a half years.  Regarding her knees and ankles, she relates this impairment to running, rucking, and lifting weight.  She further noted that she had been having problems with her joints for years.  In a March 2009 statement she indicated that she made over 25 jumps in service as an Airborne Parachute Rigger.  She also later indicated in April 2009 that her knee pops out of joint and that she currently wears a brace.

In a July 2010 statement the Veteran recalled that on her last jump in Airborne School at Fort Benning she landed on both feet because she could not see where the ground was and the next day both of her ankles were sore and swollen.  She did not go to sick hall because graduation was the next morning and she did not want to be held back.  She stated in September 2010 that she accomplished 28 jumps at Hunter Army Airfield, jumping out of aircrafts.  In June 2011, she recalled landing in trees and being dragged across tarmacs due to winds as part of her jumping activities.  

The service treatment records are negative for any treatment of the wrists, knees, or ankles.  The Veteran declined to undergo examination at separation from service.  Her personnel records confirm, however, that her MOS in service was Parachute Rigger for two years and four months, and that she earned, in pertinent part, the Parachutist Badge.  The Army Board for Correction of Military Records also confirmed in April 2011 that the Veteran successfully completed the three week Airborne Course at Fort Benning, Georgia, and had orders for parachute duty

Post service treatment records show that a March 2009 military hospital record notes the Veteran complained of chronic right wrist and knee pain for 8 years.  She stated that she had pain from jumping out of planes in the Army but was never treated for it.  After having two children the pain had worsened.  Physical examination of the wrist and knee showed no abnormality but they were bothersome to her with movement.  The assessment was joint pain in the wrist and knee after injury.

A later March 2009 military hospital record notes the Veteran had anterior right knee joint pain in the patellofemoral region, accompanied by a popping sound when passively and actively moved, worse while standing, walking, pivoting, or ascending or descending stairs.  There was no knee joint swelling, redness, or warmth.  The knee would suddenly buckle.  Examination of the right wrist shows tenderness to palpation of the anterior aspect of the wrist.  On the knees, Lachman tests demonstrated one plane anterior instability.  X-ray examination of the knee and wrist was normal.  The assessment included old disruption of the anterior cruciate ligament on the right knee, and joint pain in the wrist.  

Private MRI reports in April 2009 show negative findings for the right wrist, chondromalacia patella for the left knee, and mild degenerative bone change in the right knee, with a history of chronic pain and instability in the knees.  

In September 2009, a private medical statement notes that the clinical evaluation of the right hand demonstrated tendonitis.  However, there was no evidence of carpal tunnel or other entrapment; there was a normal right upper EMG study.

A June 2011 private chiropractic record notes that the Veteran related having pain, tingling, stiffness, soreness, weakness, and swelling in her wrist and hand.  She reported that these symptoms began in 2000 and occurred frequently.  The physician noted that the Veteran served in the Army between 1999 and 2001 as an airborne jumper.  In the three years in service she frequently jumped out of helicopters with heavy bags attached to her back.  Over the years she had many occasions where she landed on her extremities.  She developed pain in her knees, ankles, and wrists, which had progressively worsened with the passage of time.  The physician found that the Veteran's current symptoms were more likely than not related to her time spent in the Army.

The Veteran also underwent VA examination in August 2011.  The examiner noted that the Veteran asserted that as a Parachute Rigger in the Army she packed at least 20 to 25 chutes a day plus other duties.  She states that her right wrist started hurting in the Army from overuse as a parachute rigger, and that she still has daily pain.  Regarding her knees, she indicated that she had aching in both knees from running.  She further noted that her right knee cap popped out of place in 2001 and again in 2006.  She was able to maneuver the patella back into place on her own.  With respect to the ankles, she states the symptoms started in 2000 when she had bilateral ankle pain on her parachute jumps near the end of her time in the Army.  She noted that her right ankle was the primary problem.  The examiner physically examined the Veteran and provided diagnoses of mild patellofemoral syndrome of the bilateral knees, recurrent MCL strain of the right knee, recurrent mild bilateral ankle strain, and recurrent tendonitis of the bilateral wrists.  In addressing whether any of these disorders were related to military service, the examiner found that they were less likely than not related to military service, primarily because the service treatment records failed to show any complaints in service.  The examiner also noted that the knee disorders were not shown until eight years after service.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from disorders of the wrists, knees, and ankles related to her military 
service.  In making this determination, the Board notes that the Veteran's assertions that she experienced pain in her knees, wrists, and ankles during physical training and parachute jumping in the Army and has experienced chronic pain in the knees, wrists, and ankles since service are found to be capable of lay observation, and thus her statements constitute competent evidence.  The Court of Appeals for Veterans Claims has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Furthermore, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The Veteran's statements with respect to her pain in the wrists, knees, and ankles are considered competent.  The Board must now consider the credibility of such evidence.  The Veteran has consistently submitted statements on medical records and written statements that she experienced pain in the wrists (primarily the right wrist), knees, and ankles in the Army associated with parachute jumping and running during physical training.  Her personnel records are consistent with the Veteran's complaints as they demonstrate that she was a Parachute Rigger in service and earned the Parachutist Badge.  The Veteran's lay statements with respect to her complaints of pain are deemed credible and provide probative evidence of chronic symptomatology since service.  See Savage v. Gober, 10 Vet. App. 488 (1997).   

Regarding the medical evidence of record, the opinion from the VA examiner does not have high probative value, as the examiner primarily based the opinion that the disorders of the wrists, knees, and ankles were not due to military service on the fact that there was no treatment shown in service.  However, the fact that these disorders were not noted in service is not fatal to the service connection claim.  Post-service diagnoses can be related to military service if they are shown to be chronic disabilities.  See 38 C.F.R. § 3.303(b).  The examiner did not offer any other significant rationale for his opinion, other than to note that the diagnoses in the knees was eight years after service.  While the examiner noted the complaints of pain in service from parachute jumping, the examiner still did not assign any weight to the competent and credible complaints of pain in the wrists, knees, and ankles since service.  

The opinion from the private physician provides positive evidence in favor of the Veteran's claim that her disorders of the wrists, knees, and ankles are related to service.  While the physician did not provide a rationale for his opinion, he appeared to take the Veteran's history as she reported it as credible, which as noted above, is also considered credible by the Board.  There are no other medical opinions of record addressing the etiology of bilateral wrist, knee, and ankle disorders.

In weighing the favorable medical opinion, the conceded exposure to physical trauma from physical training and multiple parachute jumps, and the statements from the Veteran regarding chronic symptomatology of pain in the wrists, knees, and ankles for many years, the Board finds that the evidence is relatively equally balanced in terms of whether she has disorders of the wrists, knees, and ankles related to her military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


Therefore, entitlement to service connection for disorders of the wrists, knees, and ankles is warranted. 


ORDER

Entitlement to service connection for ruptured cysts resulting in miscarriage is denied.

Entitlement to service connection for a bilateral wrist disorder is granted.

Entitlement to service connection for a bilateral knee disorder is granted.

Entitlement to service connection for a bilateral ankle disorder is granted.


REMAND

The Veteran contends that the rigors of military service, including her duties and training as a Parachute Rigger have lead to her present bilateral elbow disorder.  A VA examination was provided in August 2010 at which time the examiner found that the Veteran had recurrent medial epicondylitis of the right elbow and recurrent left elbow strain, which involved overuse syndrome.  The examiner further found that as a Parachute Rigger the Veteran had chronic overuse of the arms and hands.  However, the examiner found that the elbow disorders were less likely than not related to military service, because there was no evidence of treatment for an elbow disorder in service.  No other rationale was provided.



Unfortunately this is the only medical opinion of record addressing the etiology of the elbow disorders, as it is insufficient to make a determination in the case.  Specifically, while the examiner acknowledged that there was evidence of overuse injury in service and that the Veteran currently had disabilities of the elbows that were overuse syndromes, the examiner still found that there was no relationship to military service, because there was no finding of in-service treatment.  As long as the Veteran's statements concerning her injuries in service are taken to be credible and competent (which they are) then the fact that there is no documented evidence of an elbow disorder in service is not fatal to her claim.  Service connection regulations do not require in-service treatment or diagnosis.  See 38 C.F.R. § 3.303(b).  Service connection also can be granted for disorders that were first shown after service, if they are shown to be chronic disorders that were first manifested in service.  Id.

Given that the only medical opinion of record addressing whether there is a relationship between the Veteran's military service and her current bilateral elbows disorder is insufficient, another examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should perform a thorough evaluation and determine the Veteran's present elbow disorders.  

The examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral elbow disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In making this assessment, please consider that the Veteran's statements regarding overuse injuries to her elbows in service are conceded as credible and competent.  Please also all consider all pertinent information of record, including the August 2011 VA examination report.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

2.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

3.  Finally, readjudicate the claim on appeal.  If the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


